Exhibit 10.01

 

FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Amendment”), dated as
of November 29, 2005, is entered into by and among the Lenders signatory hereto,
WELLS FARGO FOOTHILL, INC., a California corporation, in its capacity as agent
for the Lenders and Bank Product Providers (in such capacity “Agent”), MAGNETEK,
INC., a Delaware corporation (“Parent”) and each of Parent’s Subsidiaries
identified on the signature pages hereof (such Subsidiaries, together with
Parent, are referred to hereinafter as a “Borrower” and individually and
collectively, jointly and severally, as the “Borrowers”).  Terms used herein
without definition shall have the meanings ascribed to them in the Credit
Agreement defined below.

 

RECITALS

 

A.                                   The Lenders, Agent and Borrowers have
previously entered into that certain Credit Agreement dated September 30, 2005
(as amended, modified and supplemented from time to time, the “Credit
Agreement”), pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrowers.

 

B.                                     Certain Events of Default have occurred
and are continuing as a result of Borrowers’ failure to timely comply with the
provisions of Sections 5.24(b), (c) and (d) of the Credit Agreement
(collectively, the “Known Existing Defaults”).

 

C.                                     Borrowers have requested that Agent and
the Lenders waive the Known Existing Defaults and amend the Credit Agreement on
the terms and conditions set forth herein.

 

D.                                    Borrowers are entering into this Amendment
with the understanding and agreement that, except as specifically provided
herein, none of the Lender Group’s rights or remedies as set forth in the Credit
Agreement or any other Loan Document is being waived or modified by the terms of
this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                       Amendment to Credit Agreement.

 

(a)                                  The definition of “Permitted Indebtedness”
set forth on Schedule 1.1 to the Credit Agreement is hereby amended by deleting
the “and” at the end of clause (f) thereof, replacing the “.” at the end of
clause (g) thereof with “, and” and adding the following as clause (h) thereof:

 

“(i)                               Indebtedness owed by Parent to Magnetek
S.p.A., a company organized under the laws of Italy, so long as (A) such
Indebtedness, inclusive of any Indebtedness permitted under Section 6.12, does
not exceed $4,000,000 in the aggregate at any one time outstanding and (B) such
Indebtedness is subject to a valid and enforceable subordination agreement in
favor of Agent which is in form and substance satisfactory to Agent.”

 

2.                                       Waiver of Known Existing Defaults. 
Agent and the Lenders hereby waive enforcement of the Lender Group’s rights
against Borrowers arising from the Known Existing Defaults; provided, however,
nothing herein shall be deemed a waiver with respect to any other or future
failure of any Borrower to comply fully with Section 5.24 of the Credit
Agreement.  This waiver shall be effective only for the specific defaults

 

--------------------------------------------------------------------------------


 

comprising the Know Existing Defaults, and in no event shall this waiver be
deemed to be a waiver of enforcement of any of the Lender Group’s rights with
respect to any other Defaults or Events of Default now existing or hereafter
arising.  Nothing contained in this Amendment nor any communications between any
Borrower and any member of the Lender Group shall be a waiver of any rights or
remedies the Lender Group has or may have against any Borrower, except as
specifically provided herein.  Except as specifically provided herein, each
member of the Lender Group hereby reserves and preserves all of its rights and
remedies against each Borrower under the Credit Agreement and the other Loan
Documents.

 

3.                                       Effectiveness of this Amendment.  Agent
must have received the following items, in form and content acceptable to Agent,
before this Amendment, and the waivers provided for herein are effective.

 

(a)                                  Amendment; Acknowledgement.  This Amendment
and the attached Acknowledgement by Guarantors, each fully executed in a
sufficient number of counterparts for distribution to all parties.

 

(b)                                 Representations and Warranties.  The
representations and warranties set forth herein and in the Credit Agreement must
be true and correct in all material respects (except where any such
representation or warranty is already subject to a materiality standard, in
which case such representation or warranty is true and correct in all respects)
on and as of the date hereof as though made on and as of the date hereof.

 

(c)                                  Other Required Documentation.  All other
documents and legal matters in connection with the transactions contemplated by
this Amendment shall have been delivered or executed or recorded, as required by
Agent.

 

4.                                       Representations and Warranties.  Each
Borrower represents and warrants as follows:

 

(a)                                  Authority.  Each Borrower has the requisite
corporate power and authority to execute and deliver this Amendment, and to
perform its obligations hereunder and under the Loan Documents (as amended or
modified hereby) to which it is a party.  The execution, delivery and
performance by each Borrower of this Amendment have been duly approved by all
necessary corporate action and no other corporate proceedings are necessary to
consummate such transactions.

 

(b)                                 Enforceability.  This Amendment has been
duly executed and delivered by each Borrower.  This Amendment and each Loan
Document (as amended or modified hereby) is the legal, valid and binding
obligation of each Borrower, enforceable against each Borrower in accordance
with its terms, and is in full force and effect.

 

(c)                                  Representations and Warranties.  The
representations and warranties contained in each Loan Document (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are true and correct in all material
respects (except where any such representation or warranty is already subject to
a materiality standard, in which case such representation or warranty is true
and correct in all respects) on and as of the date hereof as though made on and
as of the date hereof.

 

(d)                                 Due Execution.  The execution, delivery and
performance of this Amendment are within the power of each Borrower, have been
duly authorized by all necessary corporate action, have received all necessary
governmental approval, if any, and do not contravene any law or any contractual
restrictions binding on any Borrower.

 

(e)                                  No Default.  After giving effect to the
waivers contained in this Amendment, no event has occurred and is continuing
that constitutes a Default or an Event of Default.

 

2

--------------------------------------------------------------------------------


 

(f)                                    No Duress.  This Amendment has been
entered into without force or duress, of the free will of each Borrower.  Each
Borrower’s decision to enter into this Amendment is a fully informed decision
and each Borrower is aware of all legal and other ramifications of such
decision.

 

(g)                                 Counsel.  Each Borrower has read and
understands this Amendment, has consulted with and been represented by legal
counsel in connection herewith, and has been advised by its counsel of its
rights and obligations hereunder and thereunder.

 

5.                                       Choice of Law.  The validity of this
Amendment, its construction, interpretation and enforcement, the rights of the
parties hereunder, shall be determined under, governed by, and construed in
accordance with the internal laws of the State of New York governing contracts
only to be performed in that State.

 

6.                                       Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties and separate
counterparts, each of which when so executed and delivered, shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument.  Delivery of an executed counterpart of a signature page to
this Amendment by telefacsimile or other similar method of electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.

 

7.                                       Reference to and Effect on the Loan
Documents.

 

(a)                                  Upon and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

(b)                                 Except as specifically amended above, the
Credit Agreement and all other Loan Documents, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed and
shall constitute the legal, valid, binding and enforceable obligations of each
Borrower to the Lender Group and Bank Product Providers.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lender Group under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

(d)                                 To the extent that any terms and conditions
in any of the Loan Documents shall contradict or be in conflict with any terms
or conditions of the Credit Agreement, after giving effect to this Amendment,
such terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

 

8.                                       Ratification.  Each Borrower hereby
restates, ratifies and reaffirms each and every term and condition set forth in
the Credit Agreement, as amended hereby, and the Loan Documents effective as of
the date hereof.

 

9.                                       Estoppel.  To induce Agent and the
Lenders to enter into this Amendment and to continue to make advances to
Borrowers under the Credit Agreement, each Borrower hereby acknowledges and
agrees that, as of the date hereof, there exists no right of offset, defense,
counterclaim or objection in favor of any Borrower as against any member of the
Lender Group or any Bank Product Provider with respect to the Obligations.

 

3

--------------------------------------------------------------------------------


 

10.                                 Integration.  This Amendment, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

 

11.                                 Severability.  In case any provision in this
Amendment shall be invalid, illegal or unenforceable, such provision shall be
severable from the remainder of this Amendment and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

12.                                 Submission of Amendment.  The submission of
this Amendment to the parties or their agents or attorneys for review or
signature does not constitute a commitment by Agent or the Lenders to waive any
of the Lender Group’s rights and remedies under the Loan Documents, and this
Amendment shall have no binding force or effect until all of the conditions to
the effectiveness of this Amendment have been satisfied as set forth herein.

 

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

MAGNETEK, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

/s/ David P. Reiland

 

 

Name:

 

David P. Reiland

 

 

Title:

 

Executive Vice President and

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

MAGNETEK ADS POWER, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

/s/ David P. Reiland

 

 

Name:

 

David P. Reiland

 

 

Title:

 

President

 

 

 

 

 

 

MAGNETEK MONDEL HOLDING, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

/s/ David P. Reiland

 

 

Name:

 

David P. Reiland

 

 

Title:

 

President

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,

 

a California corporation,

 

as Agent and as sole Lender

 

 

 

 

 

By:

 

/s/ Jeff Royston

 

 

Name:

 

Jeff Royston

 

 

Title:

 

Vice President

 

 

5

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT BY GUARANTORS

 

In connection with the foregoing First Amendment to Credit Agreement and Waiver
(the “Amendment”), each of the undersigned, being a Guarantor (as defined in the
Credit Agreement referenced in the Amendment) under their respective Guaranties
(as defined in the Credit Agreement referenced in the Amendment), hereby
acknowledges and agrees to the Amendment and confirms and agrees that its
Guaranty is and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that, upon the effectiveness of,
and on and after the date of the Amendment, each reference in such Guaranty to
the Credit Agreement (as defined in the Amendment), “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as amended or modified by the Amendment. 
Although Agent and the Lenders have informed Guarantors of the matters set forth
above, and Guarantors have acknowledged the same, each Guarantor understands and
agrees that neither the Lender Group nor the Bank Product Providers have any
duty under the Credit Agreement, any Guaranty or any other agreement with any
Guarantor to so notify any Guarantor or to seek such an acknowledgement, and
nothing contained herein is intended to or shall create such a duty as to any
transaction hereafter.

 

 

MAGNETEK NATIONAL ELECTRIC COIL, INC.,
a Delaware corporation

 

 

 

 

 

By:

 

/s/ David P. Reiland

 

 

Name:

 

David P. Reiland

 

 

Title:

 

President

 

 

 

 

 

 

MAGNETEK ALTERNATIVE ENERGY, INC.,
a Delaware corporation

 

 

 

 

 

By:

 

/s/ David P. Reiland

 

 

Name:

 

David P. Reiland

 

 

Title:

 

President

 

 

 

 

 

 

MONDEL ULC,
a Nova Scotia unlimited liability company

 

 

 

 

 

By:

 

/s/ David P. Reiland

 

 

Name:

 

David P. Reiland

 

 

Title:

 

President

 

 

6

--------------------------------------------------------------------------------